DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the carrier motor 156 must be shown below the curved track. Currently in figures 1A and 1B, the element 156, which is called the “motor” or the “carrier head motor” or “carrier head rotation motor” within the specifications, is shown as visible from an above viewpoint. However, on figures 2A and 2B, the element 156 is shown beneath element 158 which connects 156 to the supporting structure, and has a size larger than 156. A view from above of element 156 would be obstructed by element 158 and the drawings should reflect such, or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Specification
The disclosure is objected to because of the following informalities:
 Within the specification, element 157 is referred to as “the carrier motor” (paragraph 024) as well as “carrier head motor” (paragraph 0033), as well as motor (paragraph 0051). Element 156 is called “carrier head rotation motor” (paragraph 0024), “motor” (paragraph 0029), and “carrier head motor” (paragraph 0044). Since there is cross-referencing between element labeling and terminology, the specification is confusing, and interpreting the claims based off the specification can make what is being claimed is seem unclear.
 As an example, Claim 9 states “a carrier motor that is coupled to the carrier head motor.” Within the specification, someone could notice that element 157 has been associated with both the “carrier motor” and “carrier head motor”. It could be interpreted that the motor is coupled to itself, therein impacting the overall structure of the device, and creating skepticism that the device is capable of functioning as further detailed and claimed within the applications. 	
The element 156 is associated with “carrier head rotation motor” and “carrier head
motor”. “Carrier head rotation motor” is most consistent association given to element 156. However, “carrier head rotation motor” is never mentioned within the claim language. Applicant is to provide clarity for the association of components “carrier motor”, “carrier head motor”, and “carrier rotation motor.” 
For the purpose of examination, “carrier motor” will be assigned to element 157, and will be applied to activities pertaining to moving the carrier head assembly around the track/support structure.
For the purpose of examination the “carrier head motor” will be assigned to element 156, and will be applied to activities pertaining to rotating the carrier head assembly about the axis 127. 
The “carrier rotation motor” will no longer be considered, and instead the “secondary motor” 156a will be used in instances that involve the rotation of the carrier head around the axis 129.
  	Appropriate correction is required.

Claim Objections
Claims 1, 8 and 14 objected to because of the following informalities: “a rotational axis of the drive shaft is located an offset distance from and parallel to the polishing surface from” is unclear. For examination purposes, the recitation is presumed to be: -- a rotational axis of the drive shaft is [[located at]] an offset distance from and parallel to [[the polishing surface from]] a head central axis of the carrier head.-- Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The term "about" in claims 6, 10, and 20 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Within the specifications in paragraph 0033, the term "about" is used to . 
For examination purposes the claims will be interpreted as follows: --…wherein the offset distance is between [[about]] 0.1 % and [[about]] 10% of a diameter of the curved track. Claim 11 is dependent on claim 10, and claims 12 and 13 are respectively dependent on Claim 11, thusly they are similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US Patent No. 6942545) in view of Yilmaz et al. (US Patent No. 8172643), and in further view of Matsuo et al. (US PG Pub No. 2002/0037685).
In regards to claim 1,
A polishing system (CMP apparatus 100), comprising: 
a first polishing station including a platen (rotatable base 302) that has a polishing surface (polishing pad 104) and a platen central axis (axis y, figure 3) about which the platen (rotatable base 302) is configured to rotate; and 
a carrier head assembly comprising (carrier transfer system 102): 
a carrier head (wafer carrier 106d) that is configured to retain a substrate (semiconductor wafer W); 

having a drive shaft (central shaft 304), wherein 
the drive shaft (central shaft 304) and the carrier head (wafer carrier 106d) are coupled together by the offset coupler (carrier positioning arm 112d), and 
a rotational axis of the drive shaft (axis x, figure 3) is [[located]] an offset distance from and parallel to [[the polishing surface from]] a head central axis of the carrier head. Please see annotated drawing below

    PNG
    media_image1.png
    895
    1138
    media_image1.png
    Greyscale

 Jeong fails to disclose that there is a carriage that is configured to be positioned relative to a portion of a support structure (upper surface 308) of the polishing system by a carrier motor. 

Jeong and Yilmaz et al. are considered to be analogous to the claimed invention because they are in the same field of chemical mechanical polishing systems including an apparatus and method. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeong to incorporate the teachings of Yilmza et al. and provide the chemical mechanical polishing assembly with a carriage and means for moving it along the assembly so that polishing heads can be moved to different regions and workstations on the assembly. Different workstation may include polishing stations, load cup, a cleaning station, or others (Yilmaz et al column 10, lines 54-56). In traditional carousel structures, the movement of the polishing heads is slow because all of the polishing heads attached to the carousel need to move and stop at the same time. In the track system, actuators only need to slide one carriage and the polishing head attached to the carriage at each move. Thus, the track system can move polishing heads at much faster pace and increase system throughput (Yilmaz column 10 lines 23-32). 
Jeong also fails to disclose explicitly a carrier head motor for means for the carrier head to rotate. Jeong discloses a rotational drive mechanism 306. 
However Matsuo et al. teaches a substrate rotating shaft 8 is connected to the rotating shaft of substrate rotating motor M1 by means of a universal joint 10…with the rotating shaft of an eccentric rotating motor M2 (Matsuo et al. figure 2, paragraph 0031). 
	Matsuo and Jeong are considered to be analogous to the claimed invention because they are in the same field of chemical mechanical polishing systems including an apparatus and method. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the 
	In regards to claim 2,
Jeong as modified discloses the polishing system of claim 1; however the modified invention of Jeong fails to disclose wherein the polishing system further comprises of a plurality of polishing stations.
However, Yilmaz et al teaches “…embodiment described herein a method for polishing semiconductor substrates is provided…loading a substrate onto a polishing head configured to transfer the substrate among loading, unloading and polishing stations (Yilmaz column 2 lines 37-45).” 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeong to incorporate the teachings of Yilmaz et al. and provide the chemical mechanical polishing assembly with a plurality of polishing stations. By having a plurality of polishing stations, the chemical mechanical polisher can implement different stations for different steps in the polishing process (Yilmaz column 8, lines 36-40). This is integral to the track system having increased flexibility. By having multiple non-fixed polishing heads that are actuated independently, there is increased flexibility in both arrangement of the whole polishing system and execution of the polishing recipes (Yilmaz column 10 lines 15-22). 

	In regards to claim 3,
Jeong as modified discloses the polishing system of claim 1, further comprising a controller (microcontroller of the CMP apparatus to change the polishing parameters of the apparatus; Jeong column 10 lines 43-44)  configured to position the substrate (semiconductor wafer w) disposed within the carrier head (wafer carrier 106d)  over a portion of the polishing surface (polishing pad 104) of the platen (rotatable base 302), wherein the controller (microcontroller of the CMP apparatus to change the 
Jeong also fails to disclose explicitly a carrier head motor. Jeong discloses a rotational drive mechanism 306. 
However Matsuo et al. teaches a substrate rotating shaft 8 is connected to the rotating shaft of substrate rotating motor M1 by means of a universal joint 10…with the rotating shaft of an eccentric rotating motor M2 (Matsuo et al. figure 2, paragraph 0031). 
	Similarly as in claim 1, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeong to incorporate the teachings of Matsuo and use a motor within the rotational drive mechanism. Motors are well known within the art and would yield the predictable result of rotating the drive shafts and other members as appropriately applied.

In regards to claim 4,
Jeong as modified discloses the polishing system of claim 3, wherein the carrier head (wafer carrier 106d) rotates about a carrier head axis (see annotated drawing below) and wherein the controller (microcontroller of the CMP apparatus to change the polishing parameters of the apparatus; Jeong column 10 lines 43-44; Jeong column 13 lines 25-30) is configured to operate; (please see annotated drawing below).

    PNG
    media_image2.png
    895
    1138
    media_image2.png
    Greyscale
 
Jeong fails to disclose that a secondary motor rotates the carrier head, and that the controller is configured to operate the secondary motor. Jeong discloses a rotational and vertical mechanism 312d being responsible for rotating the carrier head and being controlled by the controller. 
 However Matsuo et al. teaches a substrate rotating shaft 8 is connected to the rotating shaft of substrate rotating motor M1 by means of a universal joint 10…with the rotating shaft of an eccentric rotating motor M2 (Matsuo et al. figure 2, paragraph 0031). 
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeong to incorporate the teachings of Matsuo and use a motor within the rotational and vertical mechanism. Motors are well known within the art and would yield the predictable result of rotating the drive shafts and other members as appropriately applied.

In regards to claim 5,
Jeong as modified discloses the polishing system of claim 3, further comprising the carrier head assembly (carrier transfer system 102).
Jeong fails to disclose a curved track that facilitates the said carrier head assembly (carrier transfer system) being moveable along the curved track. However, Yilmaz et al. teaches the polishing system (track polishing system 100) of claim 3, further comprising a curved track (circular track 111), and…is moveable along the curved track. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeong to incorporate the teachings of Yilmaz et al. and include a curved track as a means to move the carrier heads between polishing stations. The track system has increased flexibility as it is not limited by a number of polishing heads, as would be found in typical carousel-styled applications. The track system also allows for moving polishing heads at a faster pace, increasing system throughput (Yilmaz column 10 lines 15-32). 

In regards to claim 6,
Jeong as modified discloses the polishing system (100) of claim 5.
However, Jeong does not expressly disclose wherein the offset distance is between [[about]] 0.1 % and [[about]] 10% of a diameter of the curved track. 
Jeong as modified in view of Yilmaz discloses that the offset distance possess a length, but is silent to provide a range of values for the distance to fall within.  In other words, Jeong as modified fails to explicitly disclose definite values the length of the offset distance is to be [[about]] 0.1 % and [[about]] 10% of a diameter of the curved track.  The length of offset distance is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the amount of surface area of the polishing pad that is used during the polishing process as the 
Furthermore, applicant places no criticality on the range claimed, indicating simply that the offset distance is “about” within the claimed ranges (specification pp. [0033]). 

In regards to claim 7,
Jeong as modified discloses the polishing system of claim 1, wherein the support structure is a carousel (carrier transfer system 102) with a plurality of arms (112a, b, c, d).

    PNG
    media_image3.png
    940
    953
    media_image3.png
    Greyscale

In regards to claim 8,
Jeong discloses a carrier head assembly (carrier transfer system 102), comprising: 
a carrier head (wafer carrier 106d) that is configured to retain a substrate (semiconductor wafer w) and urge the substrate (semiconductor wafer w) against a polishing surface (polishing pad 104) of a platen (rotatable base 302); 
an offset coupler (carrier positioning arms 112d); 
a drive shaft (central shaft 304) , wherein:

the drive shaft (central shaft 304) and the carrier head are coupled together by the offset coupler (carrier positioning arms 112d); and 
a rotational axis of the drive shaft (axis x) is [[located]] an offset distance from and parallel to [[the polishing surface from]] a head central axis of the carrier head. 

    PNG
    media_image4.png
    895
    1138
    media_image4.png
    Greyscale

	Jeong fails to disclose a carrier head motor and that the carrier head motor is coupled to a supporting structure. Jeong does disclose a rotational drive mechanism 306 rotating a drive shaft and being coupled to a supporting structure. 

	Matsuo and Jeong are considered to be analogous to the claimed invention because they are in the same field of chemical mechanical polishing systems including an apparatus and method. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeong to incorporate the teachings of Matsuo and use a motor within the rotational drive mechanism. Motors are well known within the art and would yield the predictable result of rotating the drive shafts and other members as appropriately applied.

In regards to claim 9,
Jeong as modified discloses the carrier head assembly (carrier transfer system 102) of claim 8, wherein the supporting structure (upper surface 308) and the carrier head assembly (carrier transfer system 102) and the carrier head motor (rotational drive mechanism 306).
Jeong fails to disclose that the system includes a curved track, and that the said carrier head assembly (carrier transfer system 102) is moveable along the curved track by use of a carrier motor that is coupled to the carrier head assembly. 
However, Yilmaz et al teaches a curved track (circular track 111), and that the carrier head assembly is moveable along the curved track (circular track 111) by use of a carrier motor (rotor 210; Yilmaz column 9 lines 40: the stator strip 203 and rotor 210 of each carriage 205 form a linear motor that propels the carriage 205 along the path 212). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeong to incorporate the teachings of Yilmaz et al. and include a curved track as a means to move the carrier heads between polishing stations. The track system has increased flexibility as it is not limited by a 

In regards to claim 10,
Jeong as modified discloses the carrier head assembly (carrier transfer system 102) of claim 9. 
However, Jeong does not expressly disclose wherein the offset distance is between [[about]] 0.1 % and [[about]] 10% of a diameter of the curved track.
Jeong as modified in view of Yilmaz discloses that the offset distance possess a length, but is silent to provide a range of values for the distance to fall within.  In other words, Jeong as modified fails to explicitly disclose definite values the length of the offset distance is to be [[about]] 0.1 % and [[about]] 10% of a diameter of the curved track.  The length of offset distance is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the amount of surface area of the polishing pad that is used during the polishing process as the carrier head rotates its central axis and orbits the drive shaft is directly proportional to the to the offset distance increasing or decreasing, as its orbital motion can be described by the circumference of a circle (Pi*diameter). The offset distance corresponds to radius of the circle, which is half the diameter, and thus the path is directly proportional to the value of the offset distance. If the offset distance is too small, very little of the polishing pad will be used, increasing wear on a specific region while leaving the rest of the pad unused. Additionally, too large of an offset distance may cause the orbital motion to take the substrate carrier off the confines of the polishing pad. Therefore, since the general conditions of the claim, i.e. that the offset distance has a length, was disclosed in the prior art by Jeong as modified, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
Furthermore, applicant places no criticality on the range claimed, indicating simply that the offset distance is “about” within the claimed ranges (specification pp. [0033]). 

In regards to claim 11,
Jeong as modified discloses the carrier head assembly (carrier transfer system 102) of claim 10, further comprising a controller (microcontroller of the CMP apparatus to change the polishing parameters of the apparatus; column 10 lines 43-44)  configured to position the substrate (semiconductor wafer W) disposed within the carrier head (wafer carrier 106d) over a portion of the polishing surface (polishing pad 104)  of the platen (rotatable base 302), wherein the controller is configured to cause the carrier head (wafer carrier 106d) to rotate about the rotational axis (axis x) of the drive shaft (central shaft 304) of the carrier head motor (rotational drive mechanism 306; column 8 lines 40-53).

In regards to claim 12,
Jeong as modified discloses the carrier head assembly (carrier transfer system 102) of claim 11, further comprising a secondary motor (vertical and horizontal drive mechanism 312), wherein the secondary motor (vertical and horizontal drive mechanism 312) rotates the carrier head (wafer carrier 106d) about a carrier head axis and wherein the controller (microcontroller of the CMP apparatus to change the polishing parameters of the apparatus; Jeong column 10 lines 43-44) is configured to cause the secondary motor (vertical and horizontal drive mechanism 312; Jeong column 13 lines 25-30) to rotate the carrier head (wafer carrier 106d;  please see annotated drawing below).

    PNG
    media_image2.png
    895
    1138
    media_image2.png
    Greyscale
 
In regards to claim 13,
Jeong as modified discloses the carrier head assembly (carrier transfer system 102) of claim 11, wherein the controller (microcontroller of the CMP apparatus to change the polishing parameters of the apparatus; Jeong column 10 lines 43-44) is configured to cause the carrier head (wafer carrier 106d) to rotate while the carrier head assembly (carrier transfer system 102) remains stationary on the curved track.
Jeong fails to disclose that the controller is responsible for both motion of the assembly along the track and the operation of the carrier head assembly’s polishing functions. However, Yilmaz et al. teaches “each of the carriages may be connected to a system controller 309 configured to 

In regards to claim 14,
Jeong discloses a method of polishing a substrate (semiconductor wafer W), comprising: 
urging the substrate (semiconductor wafer W) against a polishing surface (polishing pad 104)  of a platen (rotatable base 302) by a carrier head assembly (carrier transfer system 102), wherein the carrier head assembly (carrier transfer system 102) comprises: 
a carrier head (wafer carrier 106d) that is configured to retain the substrate; 
an offset coupler (carrier positioning arm 112d); and 
a drive shaft (central shaft 304), wherein: 
a supporting structure (upper surface 308), 
the drive shaft (central shaft 304) and the carrier head (wafer carrier 106d) are coupled together by the offset coupler; and 
a rotational axis (axis x) of the drive shaft (central shaft 304) is located an offset distance [[, which is]] and parallel to [[the polishing surface, from]] a central axis of the carrier head (wafer carrier 106d); 

rotating the platen (rotatable base 302) about a platen central axis (axis y).
Jeong fails to disclose a carrier head motor, that the carrier head motor is coupled to a supporting structure, and that the carrier head motor rotates the carrier head. Jeong does disclose a rotational drive mechanism 306 rotating a drive shaft and being coupled to a supporting structure and rotating the carrier head. 
However Matsuo et al. teaches a substrate rotating shaft 8 is connected to the rotating shaft of substrate rotating motor M1 by means of a universal joint 10…with the rotating shaft of an eccentric rotating motor M2 (Matsuo et al. figure 2, paragraph 0031). 
	Matsuo and Jeong are considered to be analogous to the claimed invention because they are in the same field of chemical mechanical polishing systems including an apparatus and method. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeong to incorporate the teachings of Matsuo and use a motor within the rotational drive mechanism. Motors are well known within the art and would yield the predictable result of rotating the drive shafts and other members as appropriately applied.

In regards to claim 15,
Jeong discloses the method of claim 14, wherein the carrier head assembly (carrier transfer system 102) further comprises a controller configured to position the substrate (semiconductor wafer w)  disposed within the carrier head over a portion of the polishing surface (polishing pad 104)  of the platen (rotatable base 302), wherein the controller is configured to cause the carrier head (wafer carrier 106d) to rotate about the rotational axis (axis x) of the drive shaft (central shaft 304) during a polishing 

    PNG
    media_image5.png
    895
    1138
    media_image5.png
    Greyscale

Jeong fails to disclose the carrier head motor. Jeong discloses a rotational drive mechanism 306. 
However Matsuo et al. teaches a substrate rotating shaft 8 is connected to the rotating shaft of substrate rotating motor M1 by means of a universal joint 10…with the rotating shaft of an eccentric rotating motor M2 (Matsuo et al. figure 2, paragraph 0031). 
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeong to incorporate the teachings of Matsuo and use a motor within the rotational drive mechanism. Motors are well known within the art and would yield the predictable result of rotating the drive shafts and other members as appropriately applied.

In regards to claim 16,
Jeong discloses the method of claim 15, wherein the carrier head assembly (carrier transfer system 102) further comprises a secondary motor (rotational and vertical drive mechanism 312), wherein the method further comprises: rotating the carrier head (wafer carrier 106d) about the central axis of the carrier head (wafer carrier 106d) that is disposed between the offset coupler (carrier positioning arm 112d) and the carrier head (wafer carrier 106d).
	Jeong fails to disclose a secondary motor spinning the carrier about the central axis of the carrier head. Jeong discloses the carrier head rotating about the central axis by the use of a secondary rotational and vertical drive mechanism 312.
However Matsuo et al. teaches a substrate rotating shaft 8 is connected to the rotating shaft of substrate rotating motor M1 by means of a universal joint 10…with the rotating shaft of an eccentric rotating motor M2 (Matsuo et al. figure 2, paragraph 0031). 
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeong to incorporate the teachings of Matsuo and use a motor within the rotational drive mechanism. Motors are well known within the art and would yield the predictable result of rotating the drive shafts and other members as appropriately applied.


    PNG
    media_image5.png
    895
    1138
    media_image5.png
    Greyscale

In regards to claim 17,
Jeong discloses the method of claim 15, comprising the supporting structure (upper surface 308)… 
and the controller  is configured to cause the carrier head (wafer carrier 106d) to rotate while the carrier head assembly (carrier transfer system 102).
Jeong fails to disclose that method includes using a curved track.
 However, Yilmaz et al. teaches a curved track (circular track 111) and operation where the carrier head assembly is capable of remaining stationary on the curved track during operation (Yilmaz column 19, lines 40-45).” It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeong to incorporate the teachings of Yilmaz et al. and include a curved track as a means to move the carrier heads between polishing stations. The track system has increased flexibility as it is not limited by a number of polishing heads, as 

In regards to claim 18,
Jeong discloses the method of claim 14, wherein the supporting structure (upper surface 308)…, and the method further comprises: moving the carrier head assembly (carrier transfer system 102) … carrier head motor (rotational drive mechanism 306), while urging the substrate (semiconductor wafer w) against a polishing surface  (polishing pad 104) and rotating the carrier head (wafer carrier 106d) about the rotational axis of the drive shaft.
Jeong fails to disclose a method including a curved track and the carrier head assembly moving along the curved track by use of a carrier motor. 
However, Yilmaz et al. teaches a carriage (carriage 205) that is configured to be positioned relative to a portion of a support structure of the polishing system by a carrier motor (rotor 210; column 9 lines 40: the stator strip 203 and rotor 210 of each carriage 205 form a linear motor that propels the carriage 205 along the path 212). It also teaches “further comprises a curved track (circular track 111).” 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeong to incorporate the teachings of Yilmaz et al. and include a curved track as a means to move the carrier heads between polishing stations. The track system has increased flexibility as it is not limited by a number of polishing heads, as would be found in typical carousel-styled applications. The track system also allows for moving polishing heads at a faster pace, increasing system throughput (Yilmaz column 10 lines 15-32). Additionally, providing the chemical 
In regards to claim 19,
Jeong as modified discloses the method of claim 14, with the supporting structure (upper surface 308). 
However, Jeong fails to disclose that the supporting structure further comprises a curved track, and the method further comprises: translating the carrier head assembly (carrier transfer system 102) an angular displacement, wherein the angular displacement is greater than zero and less than a first angle measured relative to a center of the curved track, wherein the first angle is defined by 
    PNG
    media_image6.png
    54
    471
    media_image6.png
    Greyscale

where dcenter is the distance from the center of the curved track to the central axis of the platen, ro-sw is the distance from the center of the curved track to the rotational axis of the drive shaft, d is equal to the offset distance, rplaten is a radius of the platen, and rring is a radius of a retaining ring that is coupled to and is concentric with the central axis of the carrier head (wafer carrier 106d).
However, Yilmaz et al. teaches a curved track (circular track 111) and operation where the carrier head assembly is capable of remaining stationary on the curved track during operation (Yilmaz column 19, lines 40-45).” It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeong to incorporate the teachings of Yilmaz et al. and include a curved track as a means to move the carrier heads between polishing stations.
Jeong as modified by Yilmaz discloses that the carriages can move about the track, therein possess a range for the angle of displacement (first angle) on a curved track, but is silent to the specific 
    PNG
    media_image7.png
    71
    572
    media_image7.png
    Greyscale
. 

In regards to claim 20,
Jeong as modified discloses the method of claim 14, wherein the supporting structure further comprises a curved track, and the offset distance is between [[about]] 0.1% and [[about]] 10% of a diameter of the curved track. 
Jeong as modified in view of Yilmaz discloses that the offset distance possess a length, but is silent to provide a range of values for the distance to fall within.  In other words, Jeong as modified fails to explicitly disclose definite values the length of the offset distance is to be [[about]] 0.1 % and 
Furthermore, applicant places no criticality on the range claimed, indicating simply that the offset distance is “about” within the claimed ranges (specification pp. [0033]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE-202007010059-U1 teaches a grinder for machining work pieces using rot
Ikeda (EP-865874 A2) teaches a polishing apparatus where a polishing head rotates around revolutions axis and the axes are less than the radius of one polishing pad apart. 

Cheng (US-7273408-B2) teaches a substrate polishing device with a pair of pivoting arms that move the wafer and head to different platens.
D’Ambra (US PG Pub. No 20090270015 A1) teaches a chemical polishing system with a track, cleaner and robot. 
Blalock (US-5997384 A) teaches a method and apparatus for controlling planarizing characteristics with multiple actuators for moving the carrier head along a track and rotating the carrier head about an axis offset by a coupling arm. 
Takahashi (US-6152805 A) teaches a polishing machine with three driving means for rotating the carrier head assembly, the carrier head, and the polishing table.
Matsuo (US-6712674 B2) teaches a polishing apparatus that employs two pulleys for rotating the carrier head and polishing the substrate.
Taylor (US-7967661 B2) teaches a system for planarizing microelectronic work pieces through employing a track for wafer transfer.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446.  The examiner can normally be reached on M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.K.H./Examiner, Art Unit 4185                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723